Citation Nr: 9914389	
Decision Date: 05/24/99    Archive Date: 06/07/99

DOCKET NO.  98-10 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to accrued benefits based on a claim for 
service connection for a seizure disorder pending at the time 
of the veteran's death.

2.  Entitlement to accrued benefits based on a claim for 
service connection for sleep apnea pending at the time of the 
veteran's death.

3.  Entitlement to service connection for the cause of the 
veteran's death.

4.  Entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from July 1959 to July 1989.  
He died in March 1997.  The appellant is the veteran's 
surviving spouse.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 1997 by the 
Department of Veterans Affairs (VA) Cleveland, Ohio, Regional 
Office (RO).  

The Board has found that additional development of evidence 
is warranted with respect to the claim for service connection 
for the cause of the veteran's death.  Accordingly, that 
issue is the subject of a remand which is set forth at the 
end of this decision.  

The Board will defer adjudication of the claim for 
entitlement to Survivors' and Dependents' Educational 
Assistance under 38 U.S.C.A. Chapter 35 pending completion of 
the development with respect to the claim for service 
connection for the cause of death because the determination 
regarding the service connection claim may effect the outcome 
of the claim for Chapter 35 benefits.




FINDINGS OF FACT

1.  There is no competent evidence of a link between the 
veteran's period of service and a seizure disorder which was 
first diagnosed many years after service. 

2.  There is no competent evidence of a link between the 
veteran's period of service and sleep apnea which was first 
diagnosed many years after service.


CONCLUSIONS OF LAW

1.  The claim for service connection for a seizure disorder 
is not well-grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The claim for service connection for sleep apnea is not 
well-grounded. 38 U.S.C.A. § 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reviewing any claim for VA benefits, the initial question 
is whether the claim is well-grounded.  The appellant has 
"the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well-grounded."  See 38 U.S.C.A. § 5107(a); Robinette v. 
Brown, 8 Vet. App. 69, 73 (1995).  A well-grounded claim is 
"a plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107]."  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1991).  If not, the claim must be denied and there is no 
further duty to assist the appellant with the development of 
evidence pertaining to that claim.  See 38 U.S.C.A. § 5107(a) 
(West 1991).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131 (West 1991).  If a chronic disorder 
such as cardiovascular disease or an organic neurological 
disorder is manifest to a compensable degree within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  See 38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 1991); 38 C.F.R. §§ 3.307, 3.309 
(1998).

Service connection may also be granted for disability shown 
to be proximately due to or the result of a service-connected 
disorder.  See 38 C.F.R. § 3.310(a) (1998).  This regulation 
has been interpreted by the United States Court of Appeals 
for Veterans Claims (Court) to allow service connection for a 
disorder which is caused by a service-connected disorder, or 
for the degree of additional disability resulting from 
aggravation of a nonservice-connected disorder by a service-
connected disorder.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

In order for a claim for service connection to be well-
grounded, there must be competent evidence of current 
disability, of incurrence or aggravation of a disease or 
injury in service, and a nexus between the in-service injury 
or disease and the current disability.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to substantiate service 
incurrence.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Competent medical evidence is also required to 
satisfy the medical etiology or medical diagnosis issues in 
secondary service connection claims.   See Libertine v. 
Brown, 9 Vet. App. 521, 522 (1996).





I.  Entitlement To Accrued Benefits Based On A Claim For 
Service Connection For A Seizure Disorder Pending At The Time 
Of The Veteran's Death.

Although the appellant contends that the veteran had a 
seizure disorder in service which was misdiagnosed on one 
occasion as carbon monoxide poisoning and on another occasion 
as influenza, the appellant's opinion is not enough to 
support the claim in the absence of competent medical 
opinion.  Lay persons are not competent to offer medical 
opinions.  See Ruiz v. Gober, 10 Vet. App. 352, 356 (1997); 
Grivois v. Brown, 6 Vet. App. 136 (1994). See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992).

The veteran's service medical records do not contain a 
definite diagnosis of a seizure disorder.  Service medical 
records dated in February 1976 show that the veteran was 
involved in an auto accident and stated that he remembered 
nothing immediately before the accident.  A record from the 
next day shows that the veteran complained of flu syndrome.  
The impression was "Patient WNL [within normal limits] now.  
? concussion ? seizure."  

The Board notes that a questionable diagnosis of a seizure 
disorder is insufficient to show that such a disorder was 
present during service, particularly when subsequent service 
medical records do not contain any additional references to a 
seizure disorder.  A report of medical history given by the 
veteran in August 1978 shows that although he gave a history 
of having periods of unconsciousness, he denied having a 
history of epilepsy or fits, and stated that the 
unconsciousness was due to an episode of apparent carbon 
monoxide poisoning.  The Board also notes that the reports of 
medical examinations conducted in August 1978, April 1980, 
July 1981, July 1982, August 1983, August 1984, June 1985, 
September 1986, September 1987, July 1988, and June 1989 
contain no mention of a seizure disorder and consistently 
show that neurological evaluation was normal.  

There is also no evidence of a seizure disorder being 
manifest within one year after separation from service.  The 
report of a disability evaluation examination conducted by 
the VA in September 1989 does not contain any complaints, 
findings or diagnoses pertaining to a seizure disorder.  

The earliest post service medical record containing a 
definite diagnosis of a seizure disorder is dated in March 
1995.  Although the treatment record dated in March 1995 
shows that the veteran gave a history of losing consciousness 
and falling to the floor with sporadic contractions in 1974 
after driving an old car, the treating physician noted that 
the veteran had been informed at the time of the incident 
that it was attributable to carbon monoxide poisoning.  The 
Board notes that there is no medical opinion of record 
attributing the event in service to a chronic seizure 
disorder rather than to carbon monoxide poisoning.  

In summary, there is no competent evidence of a link between 
the veteran's period of service and a seizure disorder which 
was first diagnosed many years after service.  Accordingly, 
the Board concludes that the claim for service connection for 
a seizure disorder is not well-grounded.

II.  Entitlement To Accrued Benefits Based On A Claim For 
Service Connection For Sleep Apnea Pending At The Time Of The 
Veteran's Death.

The service medical records do not contain a diagnosis of 
sleep apnea.  The earliest post service medical evidence 
containing a diagnosis of sleep apnea is dated in 1995.  
There is no competent evidence of a link between the 
veteran's period of service and the sleep apnea which was 
first diagnosed many years after service.  To the extent that 
the appellant claims that the sleep apnea developed secondary 
to the veteran's seizure disorder, the Board notes that the 
claim must fail because the seizure disorder is not a 
service-connected disability.  Accordingly, the Board 
concludes that the claim for service connection for sleep 
apnea is not well-grounded.

Inasmuch as the claims are not well-grounded, the VA is under 
no duty to assist the appellant in developing the facts 
pertinent to the claims.  See Epps v. Gober, 126 F.3d at 
1468.  Furthermore, the Board is aware of no circumstances in 
this matter that would put the VA on notice that any 
additional relevant evidence may exist which, if obtained, 
would well ground the appellant's claims.  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

1.  Accrued benefits based on a claim for service connection 
for a seizure disorder pending at the time of the veteran's 
death are denied.

2.  Accrued benefits based on a claim for service connection 
for sleep apnea pending at the time of the veteran's death 
are denied.


REMAND

To establish service connection for the cause of the 
veteran's death, the evidence must show that a service-
connected disorder either caused or contributed substantially 
or materially to cause the veteran's death.  See 38 U.S.C.A. 
§ 1310 (West 1991); 38 C.F.R. § 3.312 (1998).  In dependency 
and indemnity compensation cases, such evidence is required 
to link the cause of a veteran's death to his service.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), cert. denied, 
118 S.Ct. 2348 (1998); Darby v. Brown, 10 Vet. App. 243, 245-
6 (1997).

The veteran had active service from July 1959 to July 1989.  
He died in March 1997.  During his lifetime, the veteran 
established service connection for low back pain, high 
frequency hearing loss, hemorrhoids, and carpal tunnel 
syndrome with right navicular fracture, all rated as 
noncompensably disabling.  The death certificate shows that 
the immediate cause of death was a myocardial infarction due 
to or as a consequence of coronary atherosclerosis.  The 
death certificate indicates that the atherosclerosis had its 
onset "years" before the veteran's death.  The Board notes 
that the veteran's period of service ended less than eight 
years prior to the veteran's death.

The appellant is the veteran's surviving spouse.  She 
contends that the RO made a mistake by denying service 
connection for the cause of the veteran's death.  The 
appellant expressed her belief that the heart disease which 
resulted in the veteran's death developed during his period 
of active duty.  Medical journal articles submitted by the 
appellant are to the effect that stress may play a role in 
the development of heart disease, however, the articles do 
not address the specific facts of the present case.

In reviewing the evidence which is of record, the Board notes 
that the veteran's service medical records show that he was 
seen for treatment of stress on several occasions.  The 
records also show that the veteran had borderline blood 
pressure readings on several occasions.  For example, a 
service medical record dated in January 1971 shows that the 
veteran's blood pressure reading was 122/90.  A record dated 
in February 1979 shows that the veteran's blood pressure 
reading was 120/90.  A service medical record dated in 
October 1986 reflects a blood pressure reading of 130/90.  
Service medical records dated in December 1986 and January 
1987 show that the veteran had an episode of elevated blood 
pressure after being severely upset, but his blood pressure 
was subsequently within normal limits.  A dental health 
questionnaire dated in September 1987 shows that the veteran 
checked a box indicating that he had a history of 
hypertension.

The service medical records also include some abnormal EKG 
and blood test results.  The report of a medical examination 
conducted in July 1982 shows that clinical evaluation of the 
heart was normal, but an EKG was interpreted as showing sinus 
bradycardia.  Similarly, the report of an annual medical 
examination conducted in service in July 1988 shows that 
clinical evaluation of the heart was normal, but an EKG was 
interpreted as showing sinus bradycardia.  Cholesterol was 
185, triglycerides were 95, and high density lipoproteins 
were 43.

The report of medical history given by the veteran in June 
1989 for the purpose of his retirement shows that he denied 
having a history of heart trouble.  The report of a medical 
examination conducted at that time shows that clinical 
evaluation of the veteran's heart was normal.  Significantly, 
however, the same record also indicates that an EKG performed 
on June 28, 1989, was interpreted as showing ischemia.  The 
report also shows that the veteran's cholesterol level was 
236, triglycerides were 152, and high density lipoproteins 
were 35.  On the reverse side of the examination report, in a 
section for summarizing defects and diagnoses, the examiner 
noted "myocardial inferior ischemia."  A stress test EKG 
was recommended.  The veteran's service medical records also 
include tracings from an EKG performed July 12, 1989, 
however, there is no medical interpretation of those test 
results.  Finally, the service medical records include a 
graded exercise summary report dated July 12, 1989.  

The Board finds that a medical opinion is required to 
determine the significance of the findings noted in service.  
Accordingly, to assist the appellant in developing the facts 
pertinent to the claim, the case is REMANDED to the RO for 
the following development:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for any 
cardiovascular disease since his 
separation from service, including 
records from the Salem Community Hospital 
which was listed as the place of death on 
the veteran's death certificate.  After 
securing the necessary release from the 
veteran's surviving spouse, the RO should 
obtain these records.

2.  The RO should then refer the claims 
folder to a VA cardiologist and request a 
medical opinion as to whether it is at 
least as likely as not that the findings 
noted in service represented the onset of 
the cardiovascular disease which resulted 
in the veteran's death after service.  
The cardiologist's report should include 
a complete explanation of the basis for 
the opinion.

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and determine whether the claim 
for service connection for the cause of 
the veteran's death may be granted.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the appellant and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	WARREN W. RICE, JR. 
	Member, Board of Veterans' Appeals


 

